       Case: 1:17-md-02804 Doc #: 3750 Filed: 06/03/21 1 of 5. PageID #: 512644




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 Track Three Cases                               )
                                                 )   ORDER
                                                 )

         On June 2, 2021, the Court held a phone status conference with the parties. The Court’s

findings as articulated during that teleconference are set forth below.

  I.     Motion to Strike Additional Prescriptions

         On May 26, 2021, Pharmacy Defendants moved to strike as untimely millions of

prescriptions identified in Plaintiffs’ May 19, 2021 supplemental report from data consultant Craig

McCann (Doc. 3741; Doc. 3741-3 at 10–11). Plaintiffs filed their opposition to Pharmacy

Defendants’ motion to strike on June 1, 2021 (Doc. 3743). Pharmacy Defendants’ motion to strike

is GRANTED.         Accordingly, Plaintiffs are ORDERED to refrain from referencing these

additional prescriptions at trial in proving their case against the Pharmacy Defendants. However,

should Pharmacy Defendants open the door to the existence of these additional prescriptions at

trial, Plaintiffs may seek permission from the Court to reference the prescriptions to rebut

Pharmacy Defendants’ claims.
          Case: 1:17-md-02804 Doc #: 3750 Filed: 06/03/21 2 of 5. PageID #: 512645




    II.     Motion to Bifurcate

            On May 19, 2021, Plaintiffs filed a motion to bifurcate the bellwether claims for separate

trials in the five bellwether cases designated by this Court, 1 and to stay the remaining claims (Doc.

3734). Pharmacy Defendants filed their opposition to this motion on June 1, 2021 (Doc. 3746).

For the reasons set forth below, the Court GRANTS Plaintiffs’ motion.

            Plaintiffs contend ordering separate trials of the public nuisance claims against the

Pharmacy Defendants, and staying all remaining claims, pursuant to Federal Rule of Civil

Procedure 42 would “serve the purposes of expedited and convenient litigation and efficient

judicial administration of bellwether actions against these defendants by simplifying the trial,

making the case administratively manageable, and allowing for focused assessment of claims and

defenses relevant to a public nuisance action against the Pharmacy Defendants.” (Doc. 3734 at 4).

Pharmacy Defendants contend, however, the preferable course of action would be for the Court to

request the United States Judicial Panel on Multidistrict Litigation (“the JPML”) to remand the

bellwether cases in their entirety at the appropriate time so the judges to whom the cases are

transferred will be able to decide whether bifurcation is advisable (Doc. 3746 at 4).

            The motivating factor behind Rule 42(b) “is to enable the trial judge to dispose of a case in

a way that advances judicial efficiency and is fair to the parties.” In re Bendectin Litigation, 857

F.2d 290, 307 (6th Cir. 1988). Rule 42 “giv[es] the court virtually unlimited freedom to try the

issues in whatever way trial convenience requires.” Id. at 316–17 (citing C. Wright, A. Miller &

F. Elliott, Federal Practice and Procedure § 2387 at 278). “The decision to bifurcate is within the



1
 These cases, as set forth in Doc. 3688, are: Board of County Commissioners of the County of Santa Fe, New
Mexico v. Purdue Pharma L.P., et al., Case No. 1:18-OP-45776; Cobb County, Georgia v. Purdue Pharma L.P., et
al., Case No. 1:18-OP-45817; County of Tarrant, Texas v. Purdue Pharma L.P., et al., Case No. 1:18-OP-45274;
Durham County, North Carolina v. AmerisourceBergen Drug Corporation, et al., Case No. 1:19-OP-45346; and
Montgomery County, Ohio Board of County Commissioners, et al. v. Cardinal Health, Inc., et al., Case No. 1:18-
OP-46326.

                                                       2
     Case: 1:17-md-02804 Doc #: 3750 Filed: 06/03/21 3 of 5. PageID #: 512646




sound discretion of the trial court.” United States Equal Employment Opportunity Comm’n v.

Sherwood Food Distributors, LLC, No. 1:16 CV 2386, 2017 WL 11450402, at *1 (N.D. Ohio Aug.

11, 2017) (citing American Trim, L.L.C. v. Oracle Corp., 383 F.3d 462, 475 (6th Cir. 2004)).

Moreover, in an MDL, “[i]n discretionary matters going to the phasing, timing, and coordination

of the cases, the power of the MDL court is at its peak.” In re Nat’l Prescription Opiate Litig.,

956 F.3d 838, 845 (6th Cir. 2020) (quoting In re Korean Air Lines Co., 642 F.3d 685, 700 (9th

Cir. 2011)). In deciding whether to bifurcate claims, “the major consideration is directed toward

the choice most likely to result in a just final disposition of the litigation.” In re Bendectin Litig.,

857 F.2d 290, 307–08 (6th Cir. 1988). Furthermore, bifurcation is appropriate to avoid confusing

the jury and to promote convenience and economy. J’Way S., Inc. v. River Rd. Constr., Inc., No.

1:17cv1167, 2018 WL 1409285 at *1–2 (N.D. Ohio March 21, 2018).

       Plaintiffs’ proposal is permissible under Rule 42(b) as it will expedite and economize the

resolution of these cases by simplifying the trial, make the case administratively manageable, and

allow for focused assessment of claims and defenses relevant to a public nuisance action against

the Pharmacy Defendants. Just as in Track Three, proceeding only against Pharmacy Defendants

on the public nuisance cause of action in the five new bellwether trials will allow the parties to

provide a more coherent presentation of the legal issues specific to the Pharmacy Defendants’

alleged liability for creating an opioid public nuisance. The Pharmacy Defendants are all similarly-

situated and subject to the same claims, regulatory provisions, defenses, and types of proof. Each

Pharmacy Defendant distributed controlled substances, including prescription opioids, to its own

stores and dispensed those drugs from those same stores. Bifurcating the public nuisance claims

asserted against the Pharmacy Defendants will allow the Court to focus its attention on

development and litigation of these issues and claims, which are likely to be applicable in many



                                                   3
       Case: 1:17-md-02804 Doc #: 3750 Filed: 06/03/21 4 of 5. PageID #: 512647




other MDL actions against these and similar defendants, on a bellwether basis. This may also help

facilitate settlement.

         Additionally, a stay on the remaining bifurcated claims while Plaintiffs’ public nuisance

bellwether claims are proceeding is proper under Rule 42 to prevent unnecessary costs to the non-

bellwether defendants and unnecessary complication of the bellwether discovery and pre-trial

issues. See Gagner v. Metro. Prop. & Cas. Ins. Co., No. 3:05-CV-222, 2005 WL 8161955, at *2

(S.D. Ohio Dec. 13, 2005) (“Rule 42(b) regarding separation of trials has a relation to the discovery

rules and the court may limit discovery to the first issue to be tried until after its resolution.”)

(citing 9 Charles Alan Wright and Arthur R. Miller, Federal Practice and Procedure Civil 2d §

2387 (2d ed. 1995)).

         Accordingly, Plaintiffs’ motion to bifurcate is GRANTED.

III.     Bellwether Case Management Orders

         The Court previously ordered the parties to submit proposed case management orders

(“CMOs”) for the five new bellwether cases by June 3, 2021 (Doc. 3723 at 39). On June 2, the

Pharmacy Defendants informed Special Master Cohen that the process for negotiating the CMOs

is taking longer than expected, and requested additional time to complete them.

         Pharmacy Defendants’ request for an extension is GRANTED. The proposed CMOs are

now due by June 9, 2021.




                                                 4
      Case: 1:17-md-02804 Doc #: 3750 Filed: 06/03/21 5 of 5. PageID #: 512648




IV.     Conclusion

        The next Track Three teleconference is scheduled for July 7, 2021 at 1:00 p.m. EDT.

Counsel shall use the same dial-in instructions used for the previous teleconference, and shall

submit to the Court a joint status report by 3:00 p.m. EDT on July 6, 2021.

              IT IS SO ORDERED.


                                                /s/ Dan Aaron Polster June 3, 2021
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                               5
